Exhibit 10.19

TERADYNE, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(Restated as of January 1, 2005)



--------------------------------------------------------------------------------

TERADYNE, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(Restated as of January 1, 2005)

TABLE OF CONTENTS

 

Article I. Establishment and Purpose

   1

1.1

   Establishment    1

1.2

   Applicability    1

1.3

   Purpose    1

1.4

   Invalidity of Particular Provision    2

Article II. Definitions

   3

2.1

   Definitions    3

2.2

   Gender and Number    8

Article III. Eligibility and Participation

   9

Article IV. Retirement Benefits

   10

4.1

   Retirement Benefits.    10

4.2

   Commencement of Benefits.    11

4.3

   Preretirement Death Benefit    12

4.4

   Form of Payment    13

4.5

   Payment of Small Amounts    16

4.6

   Separation from Service Prior to Vesting    17

4.7

   Non-Competition    17

4.8

   Delay of Payments    17

Article V. Rights of Members

   19

5.1

   Vesting    19

5.2

   Unsecured Interest    19

5.3

   Employment    19

5.4

   Member’s Rights    19

Article VI. Administration and Financing

   20

6.1

   Administration    20

6.2

   Finality of Determination    20

6.3

   Indemnification    20

6.4

   Expenses    21

6.5

   Financing    21

Article VII. Claims Procedure

   22

7.1

   Claims Procedure.    22

 

- i -



--------------------------------------------------------------------------------

Article VIII. Amendment and Termination

   24

8.1

   Amendment and Termination    24

8.2

   409A    26

Article IX. Miscellaneous

   27

9.1

   Nontransferability    27

9.2

   Withholding    27

9.3

   Permitted Distributions    27

9.4

   Applicable Law    28

 

- ii -



--------------------------------------------------------------------------------

TERADYNE, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(Restated as of January 1, 2005)

Article I. Establishment and Purpose

1.1 Establishment. Teradyne, Inc. and certain Affiliates (the “Employer”)
established a supplemental retirement plan known as the “TERADYNE, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN” (the “Prior Plan”), effective as of
January 1, 1993 and thereafter amended from time to time. Since January 1, 2005,
benefits accrued or vested under the Prior Plan have been administered in
accordance with Section 409A (“Section 409A”) of the Internal Revenue Code of
1986, as amended (the “Code”), and the guidance issued thereunder from time to
time. This restatement (the “Plan”), is intended to memorialize the terms
applicable to such benefits and is intended to comply with Section 409A. The
terms of the Prior Plan, as amended from time to time, remain applicable to
Grandfathered Benefits but no additional benefits shall be accrued or vested
under its terms.

1.2 Applicability. The provisions of this Plan are applicable only to Eligible
Employees who were Members of the Prior Plan on December 31, 2004 and continue
to be Eligible Employees of an Employer thereafter or who become Eligible
Employees of the Plan after December 31, 2004.

1.3 Purpose. The purpose of this Plan is to provide Members with retirement
benefits they could be unable to receive under the Retirement Plan due to
certain restrictions on the Retirement Plan imposed by Code Sections 401(a)
(17) and 415 and to supplement the benefits payable to such Members from the
Retirement Plan (in addition to those benefits accrued and vested under the
Prior Plan). The Plan is intended to be unfunded and maintained primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees as described in the Employee Retirement Income
Security Act of 1974, as amended.



--------------------------------------------------------------------------------

1.4 Invalidity of Particular Provision. The invalidity of any particular
provision of this Plan shall not affect the other provisions, and the Plan shall
be construed in all respects as if such invalid provision were omitted.

 

- 2 -



--------------------------------------------------------------------------------

Article II. Definitions

2.1 Definitions. Whenever used herein, the following terms shall have the
respective meanings set forth below.

 

  (a) Accrued Benefit has the same meaning as such term has in the Retirement
Plan after December 31, 2004, but calculated under the terms of the Plan. If
Retirement Benefits commence prior to Social Security Retirement Age, the
factors in Appendix A, Column B of the Retirement Plan will be used for this
calculation.

 

  (b) Actuarial Equivalent has the same meaning as such term has in the
Retirement Plan.

 

  (c) Affiliate shall mean—

 

  (1) any corporation other than the Company which together with the Company is
a member of a “controlled group” of corporations (as defined in Code
Section 414(b));

 

  (2) any organization which together with the Company is under “common control”
(as defined in Code Section 414(c));

 

  (3) any organization which together with the Company is an “affiliated service
group” (as defined in Code Section 414(m)); or

 

  (4) any other entity required to be aggregated with the Company pursuant to
regulations under Code Section 414(o).

 

  (d) Annual Compensation has the same meaning such term has under the
Retirement Plan without the limitations of Section 401(a)(17) of the Code.

 

- 3 -



--------------------------------------------------------------------------------

  (e) Beneficiary shall mean the person or persons last designated by a Member,
in such manner as the Plan Administrator deems appropriate, to receive any
benefits for which a Beneficiary is eligible under this Plan, or if there is no
living Beneficiary the Member’s Spouse, and if no living Spouse, then the
Member’s estate.

 

  (f) Code shall mean the Internal Revenue Code of 1986, as the same shall from
time to time be amended, and the guidance issued thereunder.

 

  (g) Committee shall mean any Committee of the Board of Directors of the
Company designated by the Board to have any responsibility with respect to the
Plan.

 

  (h) Company shall mean Teradyne, Inc.

 

  (i) Compensation:

 

  (1) for those Members who became Members under the Plan before January 1,
2003, shall mean for each Plan Year,

 

  (A) an amount equal to the Annual Compensation minus

 

  (B) actual payments to the Member under the Variable Compensation Plan for
such Plan Year, plus

 

  (C) target variable portions of the Member’s Model Compensation for the Plan
Year as of the most recent effective date as of when the Model Compensation is
fixed for the Member.

 

  (2) for Members who became Members after January 1, 2003 (or hereafter become
Members), shall mean for each Plan Year, an amount equal to Annual Compensation,
but only to the extent it exceeds the limit under Section 401(a)(17) of the Code
during such Plan Year.

 

- 4 -



--------------------------------------------------------------------------------

  (j) Covered Compensation shall mean the Breakpoint for each Plan Year after
1988 as defined in Section 2.1(g)(3) of the Retirement Plan.

 

  (k) Credited Service has the same meaning as such term has in the Retirement
Plan.

 

  (l) Disability has the same meaning as such term has in the Retirement Plan.

 

  (m) Earliest Retirement Date has the same meaning as such term has in the
Retirement Plan as of January 1, 2005.

 

  (n) Eligible Employee shall mean an Employee who is an “Eligible Employee” as
defined in the Retirement Plan (and who had elected to continue to accrue
benefits under the Retirement Plan after October 29, 1999), and who was a Member
of the Prior Plan on December 31, 2004, or, thereafter is eligible for Model
Compensation in excess of the Section 401(a)(17) limit in any Plan Year in which
he is employed by Employer, and has been notified that he or she is an Eligible
Employee under this Plan by the Plan Administrator. No Employee shall be
considered an Eligible Employee after October 29, 1999 if such Employee
experiences a Break in Service under the Retirement Plan and any Retirement
Benefits shall be based on the terms of this Plan (and the Prior Plan) prior to
such Break in Service and such Member’s service and compensation at that time.

 

  (o) Employee shall mean an individual who is employed by the Employer as a
regular employee or an expatriate employee on the U.S. payroll and who is
regularly scheduled for 20 or more hours of service per week taking into account
Hours of Service as defined in the Retirement Plan.

 

- 5 -



--------------------------------------------------------------------------------

  (p) Employer shall mean the Company and any Affiliate that has been included
in the Prior Plan (or is hereafter included in this Plan) with respect to some
or all of its Eligible Employees.

 

  (q) Final Average Compensation shall mean the sum of the Employee’s Monthly
Compensation for the 5 Plan Years during which the Employee’s aggregate Monthly
Compensation was the highest, divided by five; provided, however, that if the
Employee terminated employment on any day other than the last business day of
the Plan Year, then, if higher, Final Average Compensation shall mean the sum of
the Member’s Monthly Compensation during the 60 consecutive months ending with
the month prior to the Member’s termination date, if higher; and provided
further that if the Employee has fewer than sixty consecutive months of
employment with the Employer or his or her termination date, Final Average
Compensation shall mean the Employee’s average Monthly Compensation during the
period of his or her employment with the Employer.

 

  (r) Grandfathered Benefits shall mean the accrued and vested benefits under
the terms of the Prior Plan as of December 31, 2004 as defined for purposes of
Section 409A and subject to the terms of the Prior Plan as in effect on
October 3, 2004 and as amended thereafter consistent with Section 409A.

 

  (s) Member shall mean an Employee who has satisfied the requirements of
Article III.

 

  (t) Model Compensation is Employee’s base salary plus target variable payout
under the terms of the Variable Compensation Plan.

 

- 6 -



--------------------------------------------------------------------------------

  (u) Monthly Compensation shall mean Compensation divided by 12 except that,
for the year in which a Member terminates employment, Compensation shall be
determined with respect to the period of service completed in such year, divided
by the number of such months (including any partial months).

 

  (v) Normal Retirement Date is the date the Member reaches Social Security
Retirement Age.

 

  (w) Plan Administrator shall mean the Retirement Plan Committee, as described
in the Retirement Plan, or any other person designated as Plan Administrator by
the Board of Directors or a Committee.

 

  (x) Plan Year shall mean the calendar year.

 

  (y) Retirement Benefits shall mean the benefits provided under Section 4.1 of
this Plan.

 

  (z) Retirement Plan shall mean the Retirement Plan for Employees of Teradyne,
Inc., as amended from time to time.

 

  (aa) Separation from Service shall mean a Member’s termination of employment
with an Employer within the meaning of Section 409A.

 

  (bb) Social Security Retirement Age has the same meaning as such term has
under the Retirement Plan as of January 1, 2005.

 

  (cc) Spouse, Surviving Spouse and the term “married” shall be interpreted
under the law of the jurisdiction in which the Member was married.

 

  (dd) Variable Compensation Plan shall mean the Teradyne, Inc. Variable
Compensation Plan as modified and incorporated into the Teradyne, Inc. 2006
Equity and Cash Compensation Incentive Plan, each as amended from time to time.

 

- 7 -



--------------------------------------------------------------------------------

2.2 Gender and Number. Except where otherwise indicated by the context, any
masculine terminology used herein shall also include the feminine gender, the
definition of any term herein in the singular shall also include the plural, and
the definition of any term herein in the plural shall also include the singular.

 

- 8 -



--------------------------------------------------------------------------------

Article III. Eligibility and Participation

Each Eligible Employee who was a Member prior to January 1, 2005 shall continue
to be a Member under this Plan as of that date. However, amounts accrued and
vested for such Member within the meaning of Section 409A prior to January 1,
2005 shall be subject only to the terms of the Prior Plan and no additional
benefits shall be accrued or vested under the Prior Plan after December 31,
2004. Amounts accrued or vested on or after January 1, 2005 within the meaning
of Section 409A shall be subject to the terms of this restated Plan and
Section 409A. Each other Employee who becomes an Eligible Employee on or after
January 1, 2005 shall become a Member on the day after becoming an Eligible
Employee.

 

- 9 -



--------------------------------------------------------------------------------

Article IV. Retirement Benefits

4.1 Retirement Benefits.

 

  (a) Entitlement to Retirement Benefits. Except as provided in Section 4.7, a
Member who Separates from Service after December 31, 2004 and who is vested
under the terms of Article V is entitled to the receipt of Retirement Benefits
determined in Section 4.2, payable in the manner provided in the Member’s
election under Section 4.4 of Plan with respect to all amounts accrued or vested
after December 31, 2004.

 

  (b) Amount of Retirement Benefits. A Member who,

 

  I. first became a Member prior to January 1, 2003, shall be entitled to a
monthly Retirement Benefit equal to one-twelfth of the result of (1) minus
(2) minus (3) where—

 

  (1) is an amount payable in a straight life annuity form equal to the product
of (i) the Member’s Credited Service and (ii) the sum of (A) and (B) as follows:

 

  (A) 0.75 percent of the Member’s Final Average Compensation up to the Covered
Compensation,

 

  (B) 1.50 percent of the Member’s Final Average Compensation above the Covered
Compensation,

 

  (2) is the Member’s Accrued Benefit payable in a straight life annuity form
from the Retirement Plan; and

 

- 10 -



--------------------------------------------------------------------------------

  (3) is the Member’s Accrued Benefit payable in a straight life annuity form
under the Prior Plan with respect to amounts accrued and vested within the
meaning of Section 409A prior to January 1, 2005; or

 

  II. first became a Member on or after January 1, 2003, shall be entitled to a
monthly Retirement Benefit equal to one-twelfth of (1) minus (2) when

(1) is a straight life annuity form equal to the total of 1.5% of the Member’s
Compensation for each Plan Year beginning January 1, 2003 in which the Member
participated in the Plan; provided that 1% shall be substituted for 1.5% for any
Plan Year (or fraction thereof) in which the Member had completed more than 35
years of Credited Service; and

(2) is the Member’s Accrued Benefit payable in a straight life annuity form
under the Prior Plan with respect to amounts accrued and vested within the
meaning of Section 409A prior to January 1, 2005.

4.2 Commencement of Benefits.

 

  (a) Retirement Benefits under this Article IV shall commence as of the month
coincident with or next following the later of:

 

  (1) the Member’s Separation from Service, or

 

  (2) the date on which such Member attains his or her Social Security
Retirement Age;

provided that the Board of Directors or a Committee, in its sole discretion, may
instruct the Plan Administrator to commence or advance such payments on an
earlier date to satisfy an unforeseeable emergency as permitted and to the
extent limited under Treas. Reg. § 1.409A-3(i)(3).

 

  (b)

Notwithstanding the provisions of the preceding paragraph, but acting in
accordance with Section 409A(a)(2)(B) of the Code, distributions upon Separation
from Service of any specified employee, as defined in Section 409A,

 

- 11 -



--------------------------------------------------------------------------------

 

may not commence earlier than the date 6 months and one day after the date of
such separation (or the date of death, if earlier). Any distributions which
would have been made prior to the actual commencement of benefits but for the
delay required by Section 409A(a)(2)(B) of the Code under Section 409A shall be
accumulated and paid in a lump sum once benefits may commence, without interest,
to the Member or his or her Beneficiary as the case may be.

4.3 Preretirement Death Benefit. Benefits accrued or vested after December 31,
2004 shall be provided under this Section if the Member is married on the date
of such Member’s death and if such Member dies before Retirement Benefits
commence under the Plan, and in accordance with Section 4.3(a) or (b).

 

  (a) On or After Vesting.

 

  (1) Timing. If a Member dies after becoming vested (other than as a result of
such death) under Article V and (a) such Member is married on the date of death,
and (b) the Member has not yet begun to receive benefits, then in lieu of any
other benefit herein, the Surviving Spouse shall be entitled to receive as a
death benefit a monthly payment beginning during the month following the
Member’s death and ending with the month in which the Spouse dies.

 

  (2) Amount. The monthly benefit under this subsection (a) shall equal 50
percent of the Retirement Benefit which would have been payable under
Section 4.1(b) to the Member if the Member had retired the day before death and
benefit payments had commenced on that date in the form of a joint and 50
percent survivor annuity with the Surviving Spouse as the contingent annuitant.

 

- 12 -



--------------------------------------------------------------------------------

  (b) Prior to Earliest Retirement Date.

 

  (1) Timing. If a Member dies while employed by an Employer prior to a Member’s
Earliest Retirement Date (without taking such death into account) under the
Retirement Plan and such Member is married on the date of death, then the
Surviving Spouse shall be entitled to receive as a death benefit a monthly
payment beginning during the month following the earlier of—

 

  (A) the date that would have been the Member’s Earliest Retirement Date under
the Retirement Plan, or

 

  (B) the date the Member would have attained age 65, and ending with the month
in which the death of the Spouse occurs.

 

  (2) Amount. The monthly benefit under this subsection (b) shall equal the
amount determined as if the Member:

 

  (A) Separated from Service with the Employer on the day before the date of
death,

 

  (B) began receiving Retirement Benefits in the form of a joint and 50 percent
survivor annuity on the date of the Member’s Separation from Service,

 

  (C) died the day thereafter.

 

- 13 -



--------------------------------------------------------------------------------

4.4 Form of Payment. Retirement Benefits under the Plan shall be paid as
provided in this Section 4.4.

 

  (a) Life annuity. The annual amount of Retirement Benefits payable to any
Member who does not have a Spouse on the date his or her Retirement Benefits
commence or who is married but has made a valid election to receive his or her
Retirement Benefits in the form specified in this Section 4.4(a) rather than in
the form specified in Section 4.4(b) shall be payable for the life of the Member
only, unless another optional form of payment has been elected pursuant to
Section 4.4(c) below.

 

  (b) Automatic Joint and Survivor Annuity for Married Members. Except as
otherwise provided herein, Retirement Benefits payable hereunder to any Member
who is married on the date his or her Retirement Benefits are to commence will
be automatically paid to the Member and his or her Spouse in the form of a joint
and survivor annuity. The joint and survivor annuity shall provide for
retirement income to the Member and the Member’s Spouse in the same amount and
the same manner as if the Member had elected Option 2 in Section 4.4(c) below,
providing for 50 percent of the Member’s reduced Retirement Benefit to be
continued to his or her Spouse as the contingent annuitant.

 

  (c) Optional Forms. Notwithstanding the provisions of Sections 4.4(a) and (b),
prior to the date with respect to which payments shall be made, the Member may
elect the form in which his or her Retirement Benefits are to be made either by
electing a life annuity under Section 4.4(a) or from among the choices in this
Section 4.4(c), provided that such election then complies with Section 409A.

 

  (1)

Option 1 – Period Certain and Life Option. A reduced rate of Retirement Benefits
payable to the member during his or her retired life, but

 

- 14 -



--------------------------------------------------------------------------------

 

guaranteed for a period of 5, 10, or 20 years, at the election of the Member,
from the date Retirement Benefits commence. If the Member dies before expiration
of the period certain, payments shall be continued to the Member’s Beneficiary
for the remainder of the period certain. If the Member’s Beneficiary dies while
further payments are due, such further payments shall be made to any one or more
persons designated by the Member as alternate Beneficiaries which designation
can be made at any time during the Member’s life. In the absence of the
designation of an alternate Beneficiary, the value of such payments shall be
paid to the Member’s Surviving Spouse, and if none, to the Member’s estate. If
the Member dies after this Option 1 has gone into effect, but has failed to
designate a Beneficiary, the payments shall be made to the Member’s Surviving
Spouse, or if none, to the Member’s estate.

 

  (2) Option 2 – Contingent Annuitant Option. A reduced rate of Retirement
Benefits payable during the lifetime of the Member with a percentage, either 50
percent, 75 percent, or 100 percent, designated by the Member, of said
Retirement Benefits payable after the Member’s death to his or her designated
contingent annuitant for such contingent annuitant’s lifetime.

 

  (3) If either the Beneficiary under Option 1 or the contingent annuitant under
Option 2 dies before the retirement commencement date, the election shall be
deemed null and void, but the Member shall be entitled to make another election
or designate a Beneficiary under Option 1 and a new contingent annuitant under
Option 2 to the extent consistent with Section 409A, and if not, the benefit
will be paid as an annuity under Section 4.4(a) or Section 4.4(b) as applicable.

 

- 15 -



--------------------------------------------------------------------------------

  (4) If the contingent annuitant under Option 2 dies after the option has
become effective, the option shall continue in effect, the annual amount of
Retirement Benefits payable to the Member at the time of the contingent
annuitant’s death shall remain unchanged, and no further Retirement Benefits
shall be payable upon the subsequent death of the Member. If the Beneficiary
under Option 1 dies at any time prior to the Member’s death, the option shall
remain effective and the Member may designate a new Beneficiary. In the event
the Beneficiary under Option 1 dies after benefit payments have begun to the
Member and the Member designates a new Beneficiary, the period of time over
which the benefits are to be paid shall not be changed.

 

  (5) Elections shall be made in accordance with a procedure established by the
Plan Administrator from time to time. Each form of payment hereunder shall be
the Actuarial Equivalent of the Retirement Benefit calculated under
Section 4.1(b) and payable under the Plan.

4.5 Payment of Small Amounts. Notwithstanding the foregoing, if the value of the
Retirement Benefits payable under Section 4.1 or 4.3 is no more than the dollar
limit under Section 402(g)(1)(B) of the Code when calculated as if payable in a
lump sum, which is the Actuarial Equivalent of the Retirement Benefit, at the
time of Separation from Service or death, as applicable, under the terms of the
Plan, then on the Member’s Separation from Service or death, the Plan
Administrator may direct that such lump sum be paid to the Member (or the

 

- 16 -



--------------------------------------------------------------------------------

Member’s Beneficiary) within 90 days following such Separation from Service or
death, provided that the payment means that the Member will retain no benefits
under any other non-account balance plans aggregated with the Plan under Treas.
Reg. § 1.409A-1(c)(2)). Should a Member receive a benefit under this Section and
be reemployed by an Employer, any Retirement Benefits payable under this Plan
after his or her reemployment shall be reduced by the Actuarial Equivalent of
the benefits such Member received under this Section.

4.6 Separation from Service Prior to Vesting. Notwithstanding any provision
herein to the contrary, a Member who Separates from Service with the Employer
prior to vesting under Section 5.1 shall not be entitled to any Retirement
Benefits (or death benefits) under the Plan.

4.7 Non-Competition. The Member shall forfeit any Retirement Benefits that would
otherwise be payable under this Plan if he or she, for any reason whatsoever,
directly or indirectly, accepts employment or renders services, with or without
compensation, by or for any person, firm, or organization engaged in the sale,
servicing, developing, manufacturing, or merchandising of products or services
in competition with any product or service of the Company—

 

  (a) in the event of voluntary termination of employment for a period of three
years immediately following such termination, or

 

  (b) in the event of involuntary termination of employment, for a period of one
year immediately following such termination.

4.8 Delay of Payments. Notwithstanding the foregoing, any payment due under this
Article IV, may be delayed in a manner that will not constitute a subsequent
deferral under Section 409A and in such manner permitted by and subject to such
conditions and limitations as imposed under Section 409A, including, without
limitation, (a) if the Employer reasonably

 

- 17 -



--------------------------------------------------------------------------------

anticipates that its federal income tax deduction with respect to such payment
will be limited or eliminated by application of Section 162(m) of the Code;
provided that any payment so delayed will be paid at the earliest date at which
the Employer reasonably anticipates that the federal income tax deduction will
not be limited or eliminated by application of Section 162(m) of the Code, or,
if later, the calendar year in which a Member has a Separation from Service, and
(b) if the Employer reasonably anticipates the payments will violate federal
securities law or other applicable law; provided that the payments delayed will
be made at the earliest date at which the Employer reasonably anticipates that
the making of such payments will not cause a violation.

 

- 18 -



--------------------------------------------------------------------------------

Article V. Rights of Members

5.1 Vesting. A Member shall have a nonforfeitable right to Retirement Benefits
payable pursuant to Article IV upon the earliest to occur of the following:

 

  (a) the Member’s Normal Retirement Date under the Retirement Plan,

 

  (b) the Member’s Earliest Retirement Date under the Retirement Plan,

 

  (c) the date the Member retires on account of Disability under the Retirement
Plan, and

 

  (d) the Member’s death.

If the Member Separates from Service prior to having a nonforfeitable right
under this Section 5.1 no Retirement Benefits will be paid hereunder.

5.2 Unsecured Interest. No Member or Surviving Spouse shall have any interest
whatsoever in any specific asset of the Employer. To the extent any person
acquires a right to receive payments under this Plan, such right shall be no
greater than the right of any unsecured general creditor of the Employer.

5.3 Employment. Nothing in this Plan shall interfere with or limit in any way
the right of the Employer to terminate any Member’s employment at any time, nor
confer upon any Member any right to continue in the employ of the Employer.

5.4 Member’s Rights. Nothing contained in this Plan and no action taken pursuant
to the provisions of this Plan shall create or be construed to create a
fiduciary relationship between the Employer or the Plan Administrator and any
Member or Surviving Spouse or any other person. Members and Surviving Spouses
have the status of general unsecured creditors of the Employer. The Plan
constitutes a mere promise by the Employer to make benefit payments in the
future. Neither Members nor Surviving Spouses (nor any other person) shall have
any claim to any specific assets of the Employer, including any assets
transferred to any trust described in Section 6.5 and all such assets shall
remain owned by the Employer at all times.

 

- 19 -



--------------------------------------------------------------------------------

Article VI. Administration and Financing

6.1 Administration. The Plan will be administered by the Plan Administrator,
which shall have the exclusive right and full discretion subject to the
provisions of 409A—

 

  (a) to interpret the Plan,

 

  (b) to decide any and all matters arising hereunder (including the right to
remedy possible ambiguities, inconsistencies, or admissions),

 

  (c) to require information and documents from any person who may be helpful to
the fulfillment of the Plan Administrator’s responsibilities.

 

  (d) to make, amend, and rescind such rules as it deems necessary for the
proper administration of the Plan, including the adoption of written
administrative procedures which may modify or eliminate provisions of this Plan
in order to conform them more closely to Section 409A.

 

  (e) to make all other determinations necessary or advisable for the
administration of the Plan, including determinations regarding eligibility for
benefits under the Plan and the amount of benefits payable under the Plan.

6.2 Finality of Determination. The determination of the Plan Administrator as to
any disputed questions arising under this Plan, including questions of fact and
construction and interpretation of such facts and all applicable documents,
shall be final, binding, and conclusive upon all persons.

6.3 Indemnification. To the extent permitted by law, and without limiting the
applicability of any other indemnification provided by the Employer, the Plan
Administrator, and all agents and representatives of the Plan Administrator,
shall be indemnified by the Employer against any claims, and the expenses of
defending against such claims, resulting from any action or conduct (or failure
to act) relating to the administration of the Plan except claims arising from a
finding of gross negligence, willful neglect, or willful misconduct.

 

- 20 -



--------------------------------------------------------------------------------

6.4 Expenses. The cost of payment from this Plan and the expenses of
administering the Plan shall be borne by the Employer.

6.5 Financing. The Employer may pay benefits under this Plan from its general
assets or it may establish a trust and transfer to that trust such assets as it
determines to assist the Employer in payment of such benefits under this Plan.
To the extent distributions from any trust are not sufficient to make any
benefit payment, the balance of such payment shall be made by the Employer.

 

- 21 -



--------------------------------------------------------------------------------

Article VII. Claims Procedure

7.1 Claims Procedure.

 

  (a) Submission of Claims. Claims for benefits under the Plan shall be
submitted in writing to the Plan Administrator or to an individual designated by
the Plan Administrator for this purpose.

 

  (b) Denial of Claim. If any claim for benefits is wholly or partially denied,
the claimant shall be given written notice within 90 days following the date on
which the claim is filed, which notice shall set forth—

 

  (1) the specific reason or reasons for the denial,

 

  (2) specific references to pertinent Plan provisions on which the denial is
based,

 

  (3) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary, and

 

  (4) an explanation of the Plan’s claim review procedure.

If special circumstances require an extension of time for processing the claim,
written notice of an extension shall be furnished to the claimant prior to the
end of the initial period of 90 days following the date on which the claim is
filed. Such an extension may not exceed a period of 90 days beyond the end of
said initial period.

If the claim has not been granted, and if written notice of the denial of the
claim is not furnished within 90 days following the date on which the claim is
filed, the claim shall be deemed denied for the purpose of proceeding to the
claim review procedure.

 

- 22 -



--------------------------------------------------------------------------------

  (c) Claim Review Procedure. The claimant or his or her authorized
representative shall have 60 days after receipt of written notification of
denial of a claim to request a review of the denial by making written request to
the Plan Administrator, and may review pertinent documents and submit issues and
comments in writing within such 60-day period.

Not later than 60 days after receipt of the request for review, the Plan
Administrator shall render and furnish to the claimant a written decision, which
shall include specific reasons for the decision, and shall make specific
references to pertinent Prior Plan provisions on which it is based. If special
circumstances require an extension of time for processing, the decision shall be
rendered as soon as possible, but not later than 120 days after receipt of the
request for review, provided that written notice and explanation of the delay
are given to the claimant prior to commencement of the extension. Such decision
by the Prior Plan Administrator shall not be subject to further review. If a
decision on review is not furnished to a claimant within the specified time
period, the claim shall be deemed to have been denied on review.

 

- 23 -



--------------------------------------------------------------------------------

Article VIII. Amendment and Termination

8.1 Amendment and Termination. The Employer expects the Plan to be permanent but
since future conditions affecting the Employer cannot be anticipated or
foreseen, the Employer necessarily must and does hereby reserve the right to
amend, modify, or terminate the Plan (in all circumstances as permitted by
Section 409A) at any time, by action of the Board of Directors or a Committee.
Any such amendment, modification, or termination shall not reduce or diminish
the value of the benefit to be paid hereunder prior to the date of such
amendment. The Employer may distribute the Actuarial Equivalent of the
Retirement Benefits determined under Section 4.4, in a single lump sum, on
termination of the Plan in such manner permitted by and subject to such
conditions and limitations as imposed by Section 409A including, without
limitation, the Employer’s termination and liquidation of the Plan in accordance
with the following (modified as necessary to comply with Treas. Reg §
1.409A-3(j)(4)(ix)):

 

  (a) Corporate Dissolution or Bankruptcy: within 12 months following a
corporate dissolution of the Employer taxed under Section 331 of the Code or
with the approval of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A)
provided that the amounts deferred under the Plan are included in each Member’s
gross income in the latest of the following years (or, if earlier, the taxable
year in which the amount is actually or constructively received): (i) the
calendar year in which the Plan terminates; (ii) the first calendar year in
which the amounts are no longer subject to a substantial risk of forfeiture; or
(iii) the first calendar year in which the distribution is administratively
practicable;

 

  (b)

Termination in Connection with a Change in Control Event: pursuant to
irrevocable action taken by the Employer within 30 days preceding or 12 months

 

- 24 -



--------------------------------------------------------------------------------

 

after a change in the ownership or effective control of the Employer, or in the
ownership of a substantial portion of the assets of the Employer as described in
Section 409A(2)(A)(v) of the Code, provided that all distributions with respect
to Members subject to the change in control event are made no later than 12
months following such termination of the Plan and further provided that all of
the Employer’s plans and arrangements that are non-account balance plans for
purposes of Treas. Reg. § 1.409A-1(c)(2) (and would be aggregated under such
regulation) that cover Members subject to the change in control are terminated
so that the Members are required to receive all amounts of compensation deferred
under the other terminated plans and arrangements within 12 months following the
irrevocable action to terminate such other plans and arrangements; or

 

  (c) Termination of Similar Plans: if all other non-account balance plans (for
purposes of Treas. Reg. § 1.409A-1(c)(2)) sponsored by the Employer that would
be aggregated with the Plan under Treas. Reg. § 1.409A-1(c) if a Member had
participated are terminated; provided that (i) such action does not occur
proximate to a downturn in the financial health of the Employer; (ii) all
distributions are made no earlier than 12 months and no later than 24 months
following such termination, and (iii) the Employer does not adopt any new
non-account balance plans for a minimum of three years following the date of
such termination.

Notice of such amendment or termination shall be given in writing to each Member
and Beneficiary of a deceased Member having an interest in the Plan. The
Employer may, at any time, provide for the cessation of the accrual of benefits
under the Plan for some or all of the Members.

 

- 25 -



--------------------------------------------------------------------------------

8.2 409A. It is the intention of the Company and any other Employer that the
terms of this Plan shall be consistent with the provisions of Section 409A
including rights that are grandfathered and the administration and
interpretation of this Plan shall be consistent with such intention; provided
that the Company, any other Employer and the Plan Administrator or its agents
shall have no obligation to any Member or any other person if there is any
failure to comply with said Section 409A or with respect to any liability,
including, without limitation, any liability for taxes, additional taxes or
interest incurred by the Member or any other person as a result of such failure.

 

- 26 -



--------------------------------------------------------------------------------

Article IX. Miscellaneous

9.1 Nontransferability. In no event shall the Employer make any payment under
this Plan to any assignee or creditor of a Member, a Surviving Spouse or a
Beneficiary except to the extent consistent with any court order to make
payments to someone other than a Member in connection with a domestic relations
order as defined in Section 414(p)(1)(B). Prior to the time of payment
hereunder, a Member, a Surviving Spouse or Beneficiary shall have no rights by
way of anticipation or alienation nor shall such rights be assigned or
transferred by operation of law.

9.2 Withholding. The Employer shall have the right to deduct from all payments
made from the Plan any applicable withholding required by law to be withheld
with respect to such payments.

9.3 Permitted Distributions. In addition to the provisions of Section 9.1,
distribution may be made in such manner permitted by and subject to such
conditions and limitations as imposed by Section 409A, including, without
limitation, (i) to comply with government ethics or conflict of interest laws
(per Treas. Reg. § 1.409A-3(j)(4)(iii)), (ii) to pay employment taxes under
Sections 3101, 3121(a) and 3121(v)(2) of the Code on amounts accrued under this
Plan, (iii) to pay income taxes under Section 3401 of the Code or corresponding
state, local or foreign withholding rules triggered directly or as a result of
the payments under (ii), (iv) to pay additional income tax on wages attributable
to the pyramiding Section 3401 wages and taxes, (v) to comply with a “domestic
relations order” (as defined in Code Section 414(p)(1)(B)) as permitted under
Code Section 409A, and (vi) to pay any amount due as a result of some amount
under this Plan being included in income as a result of a failure to comply with
Section 409A.

 

- 27 -



--------------------------------------------------------------------------------

9.4 Applicable Law. This Plan shall be governed and construed in accordance with
the Employee Retirement Income Security Act of 1974, as amended, and to the
extent not pre-exempted, the laws of the Commonwealth of Massachusetts.

* * * * * * * * * *

IN WITNESS WHEREOF, TERADYNE, INC. has caused this instrument to be executed,
effective as of January 1, 2005, on this             day of             , 2008.

 

TERADYNE, INC. By:  

 

 

ATTEST

By:

 

 

 

- 28 -